Carleton Harris, Chief Justice, (Dissenting in part). I agree with the majority that the custody of this child should not be changed from the father to the mother, and concur with all that the majority say relative to this point. However, I am of the opinion that the mother should be permitted to take the child to her home on the occasion of the permitted visits. In other words, I would strike that portion of the order which provides “should Patricia Louise so desire,” for I am persuaded that the child, even though she were eager to visit in the mother’s home, would not do so because of fear of her father. Mr. Hall admitted that he did not want her to go to appellant’s home (though he stated that he had not forbidden her), and I am convinced, from reading the testimony, that the child is fearful of acting contrary to his wishes. Mrs. Carr testified in the second hearing that, on going out to her car after visiting with Patricia Louise at the house provided, the little girl said, “Mother, I can’t hug your neck, I hope you understand, my Daddy is looking. ’ ’ She also testified that during the visit with her daughter, the latter played the piano while they talked because Patricia did not want her grandmother to hear what was said. Appellant likewise stated that her daughter told her that the grandmother (Mrs. Hall, mother of appellee) had said that if Patricia ever went home with appellant, she could not come back to live. This statement was not denied. Mr. Hall testified that he told Patricia that she did not have to go with her mother to the home unless she wanted to, and various answers, in both the first and second hearings, indicate his animosity toward his ex-wife. For instance, in the first hearing, he stated that he was afraid if he permitted Patricia to go to Mrs. Carr’s home, his ex-wife would get drunk; that, judging from past experience, he could not conceive of any Christian visit that the two might have out of his presence. I do not think the evidence in the hearings justifies such a conclusion on the part of appellee. At another time, Mr. Hall stated, “I do not feel that I have any duty under any circumstances towards Mrs. Carr whatsoever. ” It is very evident that appellee is rather bitter toward his ex-wife — and perhaps — human nature being what it is — there is some justification. I am not concerned with any duty that he owes Mrs. Carr — but rather only with the duty owed his daughter, and it is my opinion that the child’s future welfare, happiness, and stability will be greatly increased if she can have an amiable and happy relationship with both parents. In my view, it is not proper to place the burden on the child for any visit that might be made to the mother’s home, for, though I could be in error, it appears to me, in reading the testimony of the parties and the little girl, that a fear of the father’s disapproval of any visit to appellant’s home, is foremost in Patricia’s thoughts.1 It is true that the little girl stated that she wanted to live with her father— and 1 have no fault to find with that decision. This, from her testimony, was evidently influenced to a large degree by the fact that her mother married Mr. Carr, and she does not desire to be around her stepfather. Again, I can completely understand this sentiment. But this dissent is not directed to the custody order — only to the 3-hour visitation provided on each Saturday morning. I would simply suggest that the mother be permitted to take the child to her home at a time when Mr. Carr is not present ;• in fact, the order could provide that Mr. Carr should not be present when the visit is made. Because I feel that leaving the decision to visit in the mother’s home places pressure upon Patricia Louise, and because I seriously doubt that she will ever make such a visit as long as her father disapproves, I respectfully dissent to that portion of this court’s opinion. I am authorized to state that Justices George Rose Smith and Robinson join in this dissent..   Patricia’s testimony is vague and uncertain in many respects. For instance, she never specifically stated why she did not want to go to the mother’s home, and many of her answers were, “I don’t know.” There is a definite indication that the father’s ideas have influenced her feelings. From the transcript, “Q. Has your father talked to you about your mother? A. No. Q. He hasn’t told you, hasn’t tried to? A. He’s told me the situation. Q. He told you what the situation was and that is the reason you didn’t want to go see your mother? A. For what reason? Q. From what he told you? A. 'Well, in a way yes and in a way no.”